Las Vegas, Nevada 89117
Phone: (702) 363-0317

DAVID J. WINTERTON & ASSOCIATES, LTD
7881 W. Charleston Blvd., Suite 220

ONO WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-12881-abl Doc14_ Entered 07/13/20 14:38:53 Page 1 of 2

DAVID J. WINTERTON, ESQ.

Nevada Bar No. 004142

DAVID J. WINTERTON & ASSOC., LTD.
7881 W. Charleston Blvd., Suite 220

Las Vegas, Nevada 89117

Phone: (702) 363-0317

Facsimile: (702) 363-1630

Email: david@davidwinterton.com

Proposed Attorneys for Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF NEVADA

In re: )
)

RESORT LEGAL TEAM, INC. )
) Case No. BK-20-12881 - ABL
) Chapter 11
)

Debtor. ) Date: August 19, 2020
) Time: 1:30 pm
AFFIDAVIT OF DISINTERESTEDNESS IN SUPPORT OF APPLICATION TO
EMPLOY COUNSEL
STATE OF NEVADA )
ss

COUNTY OF CLARK )

David J. Winterton, Esq., upon oath deposes and states:

1. I am an attorney at law who is licensed to practice law within the State of Nevada and
before this Court and am employed by the law firm of David J. Winterton & Assoc.,
Ltd.

2. On or about June 16", 2020, RESORT LEGAL TEAM, INC filed Chapter 11
bankruptcy. Debtor remains in possession pursuant to 11 U.S. C. §§ Section 1107 and
1108 of the Bankruptcy Code.

3. Debtor wishes to employ the law offices of David J. Winterton & Assoc., Ltd., attorneys
duly admitted to practice in this Court, to represent them as counsel in the above-
captioned bankruptcy.

4, Debtor selected the law offices of David J. Winterton & Assoc., Ltd., for the reason that

l

 
DAVID J, WINTERTON & ASSOCIATES, LTD

7881 W. Charleston Blvd., Suite 220

Las Vegas, Nevada 89117

Phone: (702) 363-0317

10
1]
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26
27
28

SUBSCRIBED
this 4 ft day o

Case 20-12881-abl Doc14_ Entered 07/13/20 14:38:53 Page 2 of 2

they have considerable experience in this type of proceeding, and they believe that
David J. Winterton & Assoc., Ltd., are well qualified to represent them in this
bankruptcy. The law firm of David J. Winterton & Assoc., Ltd., maintains offices for
the practice of law at 7881 W. Charleston Blvd., Suite 220, Las Vegas, Nevada 89117.
There is currently one attorney at the law firm of David J. Winterton & Assoc,. Ltd.,
who regularly practices in bankruptcy court.

The Debtor requires general reorganization counsel in order to render the following
illustrative types of professional services: attending hearings, filing required schedules
and papers, preparing a disclosure statement and plan of reorganization, counsel the
client, and any other representation necessary to reorganize the debtor.

To the best of Applicant’s knowledge, the law firm of David J. Winterton & Assoc.,
Ltd., has no connection with the Debtor, creditors, any other interested party in interest,
their respective attorneys and accountants, the United States Trustee, or any person
employed in the office of the United States Trustee.

To the best of Applicant’s knowledge, the law firm of David J. Winterton & Assoc.,
Ltd., neither holds nor represents any interest adverse to the Debtor or the estate and are
disinterested persons within the meaning of 11 U.S.C. § 101(14).

I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

Executed this 13" day of July, 2020 at Las

  
  

SWORN to before me
y, 2020

 

  

AUTUMN G WHEELER
NOTARY PUBLIC
STATE OF NEVADA
f APPT. NO. 19-1177-1
MY APPT. EXPIRES JANUARY 09, 2023

  
  

 

 

 

 

 

Notary Public in and for said
County and State

 
